Citation Nr: 9933806	
Decision Date: 12/02/99    Archive Date: 12/10/99

DOCKET NO.  97-30 284	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to an increased evaluation for residuals of a 
fracture of the left tibia and fibula with shortening of the 
extremity, currently evaluated as 20 percent disabling.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


INTRODUCTION

The veteran served on active duty from October 1976 to 
September 1980.  The veteran also had active duty for 
training for 14 days in July 1981.  

This case came before the Board of Veterans' Appeals (Board) 
on appeal from a September 1996 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida.  In a June 1998 decision, the Board 
remanded the issue of service connection for a low back 
disorder and an increased rating for the left lower extremity 
disorder.  

In an August 1999 rating decision, service connection for 
lumbosacral strain was granted by the RO.  The veteran has 
not expressed disagreement with the "down-stream" issues of 
either the effective date or disability evaluation assigned 
to his low back disability; therefore, such matters are not 
before the Board.  See Grantham v. Brown, 114 F.3d 1156 (Fed. 
Cir. 1997); Barrera v. Gober, 122 F.3d 1030 (Fed.Cir., 1997); 
see also Holland v. Gober, 10 Vet. App. 433 (1997) 
(per curiam).  Accordingly, the only pending issue is that 
listed on the title page of this decision.

In an October 1999 written argument, the veteran's 
representative asserted that a separate evaluation is 
warranted for arthritis under 38 C.F.R. § 4.58 (1999).  That 
matter, which has not been addressed by the RO, is referred 
for appropriate action.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained.

2.  Residuals of a fracture of the left tibia and fibula with 
shortening of the extremity are manifested by marked 
disability, without evidence of nonunion with loose motion 
requiring a brace.  


CONCLUSION OF LAW

The criteria for a 30 percent rating for residuals of a 
fracture of the left tibia and fibula with shortening of the 
extremity have been met.  38 U.S.C.A. §§  1155, 5107 (West 
1991); 38 C.F.R. §§ 4.3, 4.7, 4.71a, Diagnostic Code 5262 
(1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

Service medical records indicate that the veteran sustained a 
significant injury to his left tibia in July 1981.  

As of February 1983, an intense program of rehabilitation was 
recommended, with progressive rigorous exercises.  The tibia 
had healed well by that time, and was quite strong and 
capable of taking normal activities without much restriction. 

The veteran was afforded a VA examination in February 1983.  
Physical examination disclosed a slight shortening of the 
left lower extremity compared to the right.  The left side 
measured 36 1/4 inches and the right side was 36 5/8 inches.  
The diagnoses were residuals of fractures of the left tibia 
and fibula with shortening; atrophy of the left thigh and 
calf muscles; and restriction of motion of the left knee and 
left ankle.  

In September 1983, service department records show the 
pertinent clinical evaluation of status post fracture, 
closed, left distal tibia and fibula, without nerve or artery 
involvement; 1.5 centimeter leg length shortening on left; 
chronic left leg pain; atrophy of thigh and leg.    

A rating decision dated in May 1984 granted service 
connection for residuals of fracture of the left tibia and 
fibula with slight shortening of the left lower extremity.  

The veteran sought to reopen his claim for an increased 
rating in February 1996.  

VA outpatient treatment records dated in August 1995 show 
that the veteran was treated for left lower extremity pain 
and stiffness.  Physical examination of the left knee 
revealed no swelling.  Range of motion was full.  The 
diagnostic impression was degenerative changes in the knee.  
In February 1996, there were no findings on clinical 
examination.  

During VA examination of April 1996, it was noted by history 
that the veteran sustained a major comminuted closed fracture 
of the distal tibia and fibula while involved in a parachute 
jump while on reserve duty.  Physical examination disclosed a 
mild bony abnormality callus formation over the distal tibia.  
The veteran had marked tenderness over the area of the middle 
2/3 of the left leg to light touch.  Left ankle 
"dorsiflexion" was to 40 degrees; "plantar flexion" was to 
7 degrees.  A test for knee pain compression and distraction 
with the veteran in the prone position was normal.  The 
veteran was able to do squats; he was able to walk on his 
heels but not on his toes.  

Measurements of the legs showed a discrepancy in leg length:  
94 centimeters on the right and 92 centimeters on the left 
from the point of anterior superior iliac spine to the medial 
malleolus.  It was noted that by exercising the left leg, the 
veteran no longer had the atrophy that he previously had 
following casting after his service injury.  The veteran 
stated that the pain was very severe, and the examiner noted 
that he believed that and he recommended a lift in the left 
foot to overcome the leg length discrepancy.  The pertinent 
diagnoses were status post closed comminuted fracture of the 
distal left tibia and fibula with no nerve and artery 
involvement; shortening of the left leg secondary to the 
fracture; and left knee pain.  

A magnetic resonance imaging (MRI) of the left knee dated in 
February 1996 shows that the menisci were normal with no 
evidence of tears.  The anterior and posterior cruciate 
ligament appeared intact.  There was no evidence of joint 
effusion.  

The veteran was afforded a VA orthopedic examination in 
August 1998.  The claims file was available for the 
examiner's review.  The veteran noted that when he put weight 
with hard pressure on his left leg, he had a pain and 
shooting/tingling sensation in the left leg.  The veteran did 
not use a crutch or orthopedic device.  

On physical examination, he had obvious atrophy of the 
hamstrings and quadriceps muscles of the left thigh.  He also 
had a bony deformity of the lower part of his leg.  Plantar 
flexion of the left ankle was 40 degrees; dorsiflexion was 5 
degrees.  Left knee range of motion was from 0 degrees of 
extension to 130 degrees of flexion.  All range of motion 
tests were performed with consideration of pain, fatigue, 
weakness and coordination.  The diagnoses included status 
post comminuted fracture of the left distal tibia and fibula 
with leg shortening and muscle atrophy; and development of 
traumatic osteoarthritis of the left leg.  

Criteria

Disability evaluations are determined by the application of a 
schedule of ratings which is based on the average impairment 
of earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A. § 1155 (West 1991); 
38 C.F.R. Part 4 (1999).  In determining the disability 
evaluation, the VA must acknowledge and consider all 
regulations which are potentially applicable based upon the 
assertions and issues raised in the record and explain the 
reasons and bases used to support its conclusion.  Schafrath 
v. Derwinski, 1 Vet. App. 589 (1991).  These regulations 
include, but are not limited to, 38 C.F.R. § 4.1 (1999), 
which requires that each disability be viewed in relation to 
its history and that there be an emphasis placed upon the 
limitation of activity imposed by the disabling condition, 
and 38 C.F.R. § 4.2 (1999), which requires that medical 
reports be interpreted in light of the whole recorded 
history, and that each disability must be considered from the 
point of view of the veteran working or seeking work.  The 
provisions of 38 C.F.R. § 4.10 (1999) state that, in cases of 
functional impairment, evaluations are to be based upon the 
lack of usefulness, and medical examiners must furnish, in 
addition to etiological, anatomical, pathological, laboratory 
and prognostic data required for ordinary medical 
classification, full description of the effects of the 
disability upon the person's ordinary activity.

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  

38 C.F.R. § 4.71a, Diagnostic Code 5262 pertains to 
impairments of the tibia and fibula.  That diagnostic code 
provides that malunion of the tibia and fibula of either 
lower extremity warrants a 10 percent evaluation when the 
disability results in slight knee or ankle disability.  A 20 
percent evaluation requires that the malunion produce 
moderate knee or ankle disability.  A 30 percent evaluation 
requires that the malunion produce marked knee or ankle 
disability.  Nonunion of the tibia and fibula of either low 
extremity warrants a 40 percent evaluation if there is loose 
motion requiring a brace.  Id.  

Disability of the musculoskeletal system is the inability to 
perform normal working movement with normal excursion, 
strength, speed, coordination, and endurance, and that 
weakness is as important as limitation of motion, and that a 
part which becomes disabled on use must be regarded as 
seriously disabled.  However, a little-used part of the 
musculoskeletal system may be expected to show evidence of 
disuse, through atrophy, for example.  38 C.F.R. § 4.40.  The 
provisions of 38 C.F.R. § 4.45 and 4.59 (1999) contemplate 
inquiry into whether there is crepitation, limitation of 
motion, weakness, excess fatigability, incoordination, and 
impaired ability to execute skilled movements smoothly, and 
pain on movement, swelling, deformity, or atrophy of disuse.  
Instability of station, disturbance of locomotion, and 
interference with sitting, standing, and weight-bearing are 
also related considerations.  It is the intention of the 
rating schedule to recognize actually painful, unstable, or 
mal-aligned joints, due to healed injury, as at least 
minimally compensable.  Id.  

The United States Court of Appeals for Veterans Claims 
(Court), in DeLuca v. Brown, 8 Vet. App. 202 (1995), held 
that where evaluation is based on limitation of motion, the 
question of whether pain and functional loss are additionally 
disabling must be considered.  See 38 C.F.R. §§ 4.40, 4.45, 
4.59.  

Degenerative arthritis established by X-ray findings will be 
rated on the basis of limitation of motion under the 
appropriate diagnostic codes for the specific joint or joints 
involved.  Limitation of motion must be objectively confirmed 
by findings such as swelling, muscle spasm, or satisfactory 
evidence of painful motion.  Diagnostic Code 5003.  
Limitation of motion of the knee is contemplated in 38 C.F.R. 
§ 4.71a, Diagnostic Codes 5260 and 5261 (1999).  Diagnostic 
Code 5260 provides for a zero percent evaluation where 
flexion of the leg is only limited to 60 degrees.  For a 
10 percent evaluation, flexion must be limited to 45 degrees.  
For a 20 percent evaluation is warranted where flexion is 
limited to 30 degrees.  A 30 percent evaluation may be 
assigned where flexion is limited to 15 degrees.  Diagnostic 
Code 5261 provides for a zero percent evaluation where 
extension of the leg is limited to five degrees.  A 10 
percent evaluation requires extension limited to 10 degrees.  
A 20 percent evaluation is warranted where extension is 
limited to 15 degrees.  A 30 percent evaluation may be 
assigned where the evidence shows extension limited to 20 
degrees.  For a 40 percent evaluation, extension must be 
limited to 30 degrees.  And finally, where extension is 
limited to 45 degrees a 50 percent evaluation may be 
assigned.  38 C.F.R. § 4.71a, Diagnostic Codes 5260, 5261.

Moderate limited motion of the ankle is rated 10 percent 
disabling.  Marked limitation of motion of the ankle is rated 
20 percent disabling.  38 C.F.R. § 4.71a, Diagnostic Code 
5271 (1999).  

Under 38 C.F.R. Part 4, Diagnostic Code 5275 (1999), a 
10 percent evaluation is warranted for shortening of the 
lower extremity by 11/4 to 2 inches (3.2 centimeters to 5.1 
centimeters).  This rating is not to be combined with other 
ratings for fracture or faulty union in the same extremity.

If a musculoskeletal disability is rated under a specific 
diagnostic code that does not involve limitation of motion 
and another diagnostic code based on limitation of motion may 
be applicable, the latter diagnostic code must be considered.  
VAOPGCPREC 9-98 (August 14, 1998).  The medical nature of the 
specific disability to be rated under a particular diagnostic 
code determines whether the diagnostic code is predicated on 
loss of range of motion.  VAOPGCPREC 9-98.  Precedent 
opinions of the General Counsel are binding on the Board.  
38 U.S.C.A. §  7104(c) (West 1991).  The Board is also bound 
by the precedent decisions of the Court, either by panel or 
en banc, from the date the decision is entered.  Bethea v. 
Derwinski, 2 Vet. App. 252 (1992); Tobler v. Derwinski, 
2 Vet. App. 8 (1991).

In each case, the Board must determine whether evidence 
supports the veteran's claim or is in relative equipoise, 
with the veteran prevailing in either event, or whether a 
fair preponderance of the evidence is against the claim, in 
which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. 
App. 49, 55 (1990).  Where there is a question as to which of 
two evaluations shall be applied, the higher evaluation will 
be assigned if the disability picture more nearly 
approximates the criteria for that rating.  Otherwise the 
lower rating will be assigned.  38 C.F.R. § 4.7 (1999).  All 
benefit of the doubt will be resolved in the veteran's favor.  
38 C.F.R. § 4.3 (1999).  To deny a claim on its merits, the 
preponderance of the evidence must be against the claim.  
Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing 
Gilbert, 1 Vet. App. at 54.

Analysis

In general, allegations of increased disability are 
sufficient to establish a well-grounded claim seeking an 
increased rating.  Proscelle v. Derwinski, 2 Vet. App. 629 
(1992).  

In the instant case, there is no indication that there are 
additional records which have not been obtained and which 
would be pertinent to the present claim.  The veteran has 
identified no additional evidence that has not been requested 
in support of his claim.  Thus, no further development is 
required in order to comply with VA's duty to assist mandated 
by 38 U.S.C.A. § 5107(a).

The veteran's residuals of a fractured left fibula are 
currently evaluated under 38 C.F.R. § 4.71a, Diagnostic Code 
5262, which pertains to impairments of the tibia and fibula, 
specifically malunion or nonunion resulting in disability.  
The symptoms described by medical examiners that are involved 
in the veteran's service-connected disability include obvious 
atrophy, definite leg length discrepancy and documented 
severe pain that all affect his ability to function.  The 
veteran has described his limitations, and the 1996 examiner 
readily concurred with the severe painful symptoms as 
described by the veteran.  These manifestations all go toward 
showing more than a moderate disability affecting the lower 
extremity.  

The evidence that does not weigh in favor of a higher rating 
is that pertinent to the range of motion of the lower 
extremity.  In August 1995, range of motion of the knee was 
described as full, and it was also nearly normal in August 
1998 with 0 degrees of extension and 130 degrees of flexion.  
(Normal range of motion of the knee is from 0 degrees of 
extension to 140 degrees of flexion.  38 C.F.R. § 4.71, Plate 
II (1999).  As for the ankle, normal range of motion of the 
ankle is 20 degrees of extension and 45 degrees of plantar 
flexion.  38 C.F.R. § 4.71, Plate II (1999).  The VA 
examinations in 1996 and 1998 show a range of at worst from 5 
degrees to 40 degrees.  

After a review of the pertinent evidence, the Board finds 
that the evidence is in equipoise as to whether moderate or 
marked disability results as described in Diagnostic Code 
5262.  When evidence in the veteran's claim is in relative 
equipoise, the veteran prevails.  Gilbert v. Derwinski, 1 
Vet. App. 49, 55 (1990).  Consequently, a 30 percent rating 
is warranted under Diagnostic Code 5262.  

A rating higher than 30 percent is not warranted under Code 
5262 or other applicable code.  Under Code 5262, nonunion 
with loose motion, requiring a brace is warranted for the 
higher, 40 percent, evaluation.  The medical data do not 
indicate that there is nonunion with loose motion.  Various 
examiners have noted that the veteran did not use any 
appliances, including braces.  Therefore, a 
40 percent rating is not warranted.  

As noted in the June 1998 remand, disability may also be 
rated under the criteria pertinent to limitation of motion.  
Even considering the criteria based on limitation of motion 
of the knees and ankles, the Board does not find that the 
veteran's disability results in more than 30 percent.  

As noted above, the knee range of motion is shown to be 
normal in 1995.  The 1998 examiner noted that consideration 
was provided to the effects of pain, fatigue, weakness and 
coordination when range of motion testing was performed.  
Even with such consideration, the veteran's only restriction 
was flexion to 130 degrees.  This limitation is far below the 
60 degrees for which a noncompensable rating is assigned 
under Code 5260.  Thus, a 0 percent rating would be 
applicable under Code 5260 if this criteria were used.  

The veteran appears to have some limitation of dorsiflexion 
and plantar flexion of the ankle, as shown by the range from 
5 degrees (when considering pain, etc.) to 40 degrees.  Under 
Code 5271, the highest rating for limitation of motion of the 
ankle is 20 percent.  The Board notes that even if the 
limitation of motion of the ankle were considered to be 
marked, the veteran's rating would only be the maximum under 
that Code, or 20 percent.  Since the 30 percent under Code 
5262 is greater, the provisions under limitation of motion do 
not assist the veteran.  

A possible separate rating may be assigned under Diagnostic 
Code 5275 when the leg length discrepancy is at a minimum of 
3.2 centimeters.  In this case, the difference between the 
leg lengths is about 2 centimeters.  None of the evidence 
indicates that the leg length discrepancy reached 3.2 
centimeters.  Therefore, a rating under this Code is not 
applicable.   
  
Finally, the veteran's representative has argued that a 
further remand is justified under Stegall v. West, 
11 Vet. App. 268 (1998) based on the RO's response to the 
Board's June 1998 remand.  In this case, the Board has found 
the evidence to be sufficient to equitably adjudicate the 
issue on appeal.  Thus, an additional remand is not 
considered necessary.  



ORDER

A 30 percent rating for residuals of a fracture of the left 
tibia and fibula with shortening of the extremity is granted, 
subject to the regulations governing the payment of monetary 
benefits.  



		
	M. Sabulsky
	Member, Board of Veterans' Appeals



 

